Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 9, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144303                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MACOMB COUNTY, MACOMB COUNTY                                                                             Brian K. Zahra,
                                                                                                                      Justices
  ROAD COMMISSION, and 16TH JUDICIAL
  CIRCUIT COURT,
            Respondents-Appellants,
  v                                                                  SC: 144303
                                                                     COA: 296416
                                                                     MERC: 07-000083; 07-000086;
  AFSCME COUNCIL 25 LOCALS 411 and                                   07-000087; 07-000115
  893, INTERNATIONAL UNION UAW
  LOCALS 412 and 889, and MICHIGAN
  NURSES ASSOCIATION,
             Charging Parties-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 20, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Court of Appeals properly applied the holding of Port Huron Ed
  Ass’n v Port Huron Area School Dist, 452 Mich 309 (1996), when it concluded that the
  parties intended to modify the collective bargaining agreement by use of the 100%
  female/ 0% male mortality tables.

        The Michigan Association of Counties is invited to file a brief amicus curiae.
  Other persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 9, 2012                         _________________________________________
           d0502                                                               Clerk